Citation Nr: 1205171
Decision Date: 02/10/12	Archive Date: 04/11/12

DOCKET NO.  10-05 408	)        DATE FEB 10 2012

On appeal from the Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertensive heart disease.

REPRESENTATION 

Appellant represented by:   Colorado Division of Veterans Affairs

ATTORNEY FOR THE BOARD 

David S. Nelson, Counsel

INTRODUCTION 

The Veteran served on active duty from January 1964 to June 1979.
                                   
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

In order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus. 38 C.F.R. § 3.310(a) (2011). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 1 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability. See 71 Fed. Reg. 52744 (2006). The amendment sets forth language requiring that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Service connection is currently in effect for hypertensive heart disease, posttraumatic stress disorder, prostate cancer, gout, tinnitus, residuals of a fracture of the right fifth metacarpal, residuals of a right ankle injury, hearing loss, pseudofolliculitis barbae, and impotence. The record indicates that the RO requested a VA examination and requested the examiner to answer the question whether it is at least as likely as not that the Veteran's sleep apnea is due to, or the

-2-

result of, his service-connected hypertensive heart disease or to another etiology. The evidence includes an October 2008 VA examination report. It was noted that the Veteran had onset of hypertension in 1973 and had been diagnosed with sleep apnea in 2002. Following examination of the Veteran, the examiner essentially stated that while hypertension could develop as a result of sleep apnea, sleep apnea does not result from hypertension. The examiner referenced medical literature in support of the opinion. While the VA examiner indicated that hypertension does not cause sleep apnea, the examiner did not indicate whether the service-connected hypertensive heart disease, causes sleep apnea. In addition, the examiner was not asked to address, and did not address, whether the Veteran's sleep apnea is aggravated by his service-connected hypertensive heart disease. In order to fully address the claim of secondary service connection, the examiner should also have addressed whether any other service-connected disability causes or aggravates sleep apnea. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120  (2007). Thus, the Board finds that an additional VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims file, including a 
copy of this remand, to be reviewed by the VA examiner who prepared the October 2008 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the claimed sleep apnea. The examination report should reflect that such review has been accomplished.

The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea is proximately due to or the result of a service-connected disability, to include hypertensive heart disease or is aggravated by a service-connected disability, to include

-3-

hypertensive heart disease. If the VA examiner finds that the Veteran's sleep apnea is aggravated (permanently worsened) by a service-connected disability, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disability. If sleep apnea is not aggravated by a service-connected disability, the VA examiner should state so. A rationale for any opinion reached must be provided.

2. Thereafter, the issue on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

.The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

-4-

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

-5-




